Exhibit 10.01

Amendment One to the Under Armour, Inc.

Amended and Restated 2005 Omnibus Long-Term Incentive Plan

The plan is hereby amended as follows effective as of February 16, 2012:

1. By adding the following new Section 17:

 

“17. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

 

  17.1. Performance Awards.

“Performance Award” means an Award made subject to the attainment of performance
goals (as described in Section 17.3) over a performance period established by
the Committee in its discretion.

 

  17.2. Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to adjust the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 17.3 hereof in the case of a Performance Award intended to
qualify under Code Section 162(m).

 

  17.3. Performance Awards Qualifying as Performance-Based Compensation.

If and to the extent that the Committee determines that an Award to be granted
to a Grantee should qualify as “performance-based compensation” for purposes of
Code Section 162(m), the grant, exercise and/or settlement of such Performance
Award shall be contingent upon achievement of pre-established, objective
performance goals and other terms set forth in this Section 17.3.

 

1



--------------------------------------------------------------------------------

  17.3.1. Performance Goals Generally.

The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 17.3. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder. A performance
goal is objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Grantee or to different Grantees.

 

  17.3.2. Business Criteria.

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance Awards: (1) total stockholder return;
(2) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index such as, but not limited to, a Standard &
Poor’s stock index; (3) net revenues; (4) net income; (5) earnings per share;
(6) income from operations; (7) operating margin; (8) gross profit; (9) gross
margin; (10) pretax earnings; (11) earnings before interest expense, taxes,
depreciation and amortization; (12) return on equity; (13) return on capital;
(14) return on investment; (15) return on assets; (16) working capital;
(17) free cash flow; and (18) ratio of debt to stockholders’ equity.

 

  17.3.3. Timing for Establishing Performance Goals.

Performance goals shall be established in writing by the Committee not later
than 90 days after the beginning of any performance period applicable to such
Performance Awards, provided that the outcome is substantially uncertain at the
time the Committee actually establishes the goal and provided that it is
established at or before 25 percent of the performance period has elapsed, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).

 

  17.3.4. Settlement of Performance Awards; Other Terms.

Settlement of such Performance Awards shall be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce (but not increase) the amount of a settlement otherwise to be
made in connection with such Performance Awards. The Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of Service by the Grantee prior to the end of a performance
period or settlement of Performance Awards.

 

2



--------------------------------------------------------------------------------

  17.3.5. Committee Certification.

The Committee must certify in writing prior to payment of, or other event that
results in the inclusion of income (for example, the vesting of Restricted
Stock) from, the related compensation that the performance goals and any other
material terms were in fact satisfied. Approved minutes of the Committee meeting
in which the certification is made shall be treated as a written certification.

 

  17.3.6. Annual Share Limits.

Section 4 sets forth the maximum number of shares of Stock with respect to which
Options or Stock Appreciation Rights may be granted pursuant to the Plan in any
calendar year to any one Service Provider. Subject to adjustment as provided in
Section 15 hereof, the maximum number of shares of Stock that may be granted to
any one Service Provider under a Performance Award, other than an Option or
Stock Appreciation Right, in any calendar year shall be 500,000.

 

  17.4. Written Determinations.

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards, and the achievement of performance goals relating to
Performance Awards shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). To the extent permitted by Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards.

 

  17.5. Status of Section 17.3 Awards Under Code Section 162(m).

It is the intent of the Company that Performance Awards under Section 17.3
hereof shall constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 17.3 and other terms used therein, shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder. If any
provision of the Plan or any agreement relating to such Performance Awards does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements. In addition, in the event
that changes are made to Code Section 162(m) to permit greater flexibility with
respect to any Performance Awards, the Committee may make any adjustments to the
process described in Section 17.3 it deems appropriate.”

2. Except as hereinabove amended and modified, the plan shall remain in full
force and effect.

 

3